                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

ANNETTE WILLIAMS,                   )
                                    ) CASE NO. 3:18cv00211RLM-MGG
            Plaintiff,              )
      v.                            ) This Document Relates To:
                                    ) Case No. 3:12-MD-2391RLM-MGG
BIOMET, INC., et al.                )
                                    )
            Defendants              )

                           MEMORANDUM AND ORDER

      Annette Williams sued Biomet in the District of Utah, pursuing state law

tort, contract, and consumer law claims after she underwent revision surgery

due to problems with her M2a hip implant. The Judicial Panel on Multidistrict

Litigation transferred her case to this court’s Biomet MDL docket, MDL-2391.

[Doc. No. 7]. Ms. Williams has moved to compel Biomet to respond to 36

interrogatories and requests for admissions to which Biomet has objected. I

heard argument on the motion to compel (and for sanctions) on August 22.

      The parties seem to agree on what has happened procedurally. Ms.

Williams provided Biomet with her Plaintiff Fact Sheet in May 2018. Case-

specific discovery for the group that includes this case opened in November

2018. The parties deposed the implanting surgeon in February 2019, and Ms.

Williams served her interrogatories and requests for production on Biomet in

March. In April, Biomet served on Ms. Williams the Defendant Fact Sheet (the

Case Management Order called for service in September 2018), a complaint file

containing any documents in Biomet’s custody related to Ms. Williams or her

surgery (manufacturing records for Ms. Williams’ device; Biomet’s risk
                                      1
management analysis; and Biomet’s complaint handling and adverse event

reporting to the FDA regarding Ms. Williams’s surgeries), notice that Biomet

didn’t have a relationship with Ms. Williams’s surgeon (which would have

required production of a surgeon file), and responses.

      In May, the parties chose dates for depositions of Ms. Williams, the sales

representative, and Ms. Williams’s revising surgeon. Ms. Williams refused to go

forward with the pending depositions due to the discovery dispute. She filed

her motion to compel in June, after meet-and-confer efforts collapsed. Case-

specific discovery in this case’s group closed in July.

      Unless otherwise limited by court order . . . [p]arties may obtain
      discovery regarding any nonprivileged matter that is relevant to
      any party's claim or defense and proportional to the needs of the
      case, considering the importance of the issues at stake in the
      action, the amount in controversy, the parties' relative access to
      relevant information, the parties' resources, the importance of the
      discovery in resolving the issues, and whether the burden or
      expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). A party may move to compel discovery if the opposing

party “fails to answer an interrogatory submitted under Rule 33[,] . . . fails to

produce documents . . . as requested under Rule 34[,]” or provides an evasive

or incomplete answer or response. Fed. R. Civ. P. 37(a)(3)–(4).

      “The burden rests upon the objecting party to show why a particular

discovery request is improper,” Kodish v. Oakbrook Terrace Fire Prot. Dist.,

235 F.R.D. 447, 450 (N.D. Ill. 2006) citing Rubin v. Islamic Republic of Iran,

349 F.Supp.2d 1108, 1111 (N.D. Ill. 2004)), and that showing must be made

with specificity. Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478

(N.D. Ind. 2009) (citing Graham v. Casey's General Stores, 206 F.R.D. 251, 254
                                         2
(S.D. Ind. 2002)). A court deciding whether to limit discovery should “consider

the totality of the circumstances, weighing the value of the material sought

against the burden of providing it, and taking into account society's interest in

furthering the truthseeking function in the particular case before the court.”

Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir. 2002) (quoting

Rowlin v. Alabama, 200 F.R.D. 459, 461 (M.D. Ala. 2001)) (internal quotation

marks omitted).



                                       A.
      Ms. Williams moves to compel responses to interrogatories to which she

believes Biomet made boilerplate objections, which the rules don’t allow.

Biomet has withdrawn the objections that Biomet described as “general” and

the plaintiff called “boilerplate.” The objections appeared to lean toward the

boilerplate side of the spectrum: they set forth general grounds upon which

Biomet contended the material sought wasn’t discoverable, but didn’t explain

just how the objection applied to the information sought. But Biomet’s

response to the motion to compel laid its reasoning out well, and when one

looks back at the “general” objection, the objection is perfectly clear: Biomet

argues that it already has produced the requested information, either to the

plaintiffs’ steering committee or to Rocket Trak, a third party vendor from

which Ms. Williams can obtain the information under the same terms that

would apply to Biomet. That doesn’t mean the objections are sufficient, but

they aren’t impermissible boilerplate responses.


                                        3
      Biomet’s response to the motion to compel says that it withdraws its

general objections, “with the exception of No.5, which preserves privilege[.]”

Biomet used the same language in General Objection No. 5 in its objections

and responses to both the interrogatories and requests for production: Biomet

objected “to the extent that they seek information or documents that are

subject to attorney-client privilege, work-product doctrine or other protections.”

This objection is a blanket, general objection that lacks the specificity required

for assertion of a privilege in discovery. See Yessenow v. Hudson, 270 F.R.D.

422, 427 (N.D. Ind. 2010) (citing Cunningham v. Smithkline Beecham, 255

F.R.D. 474, 478 (N.D. Ind. 2009). To the extent Biomet has asserted a privilege

objection to any of the interrogatories or requests for production, it provides no

basis for refusal to produce the information. But since Biomet doesn’t appear

to have withheld any information or documents on the strength of its privilege

assertion, the court denies the motion to compel insofar as it is based on the

inadequacy of that objection.




                                       B.


      This MDL docket has been operative since 2012. Hundreds of cases

already have been remanded or transferred to other courts for trial, with all

parties and courts understanding that most case-specific, and all non-case-

specific discovery (also described as “general” and “generic” in past orders), has

been completed in the MDL court.


                                        4
      For the most part, Biomet has satisfied its discovery obligations in two

ways. First, Biomet produced millions of documents and custodian-deponents

early in the docket’s life. Most of those, as I understand it, related to the

development and manufacture of, the dissemination of information about, and

negative information known to Biomet relating to, the Biomet devices at issue

in this docket.


      Second, with respect to each plaintiff whose case entered this docket,

Biomet produced to the Plaintiffs’ Steering Committee a plaintiff-specific

“Defendant’s Fact Sheet” and a plaintiff-specific complaint file. I don’t

understand Ms. Williams to claim that Biomet didn’t produce her fact sheet

and complaint file to the steering committee. Biomet reports that it arranges for

each plaintiff’s full medical records to be kept by a third-party vendor named

Record Trak, which in turn makes the records available to plaintiffs on the

same terms the records are available to Biomet.


      Several of Ms. Williams’s interrogatories and document requests seek

information contained in the medical records kept by the third-party vendor.

Other interrogatories and requests seek information that is included in the

information turned over to the Plaintiff’s Steering Committee. Biomet

responded to some of those interrogatories and requests by specifically

directing Ms. Williams to the Plaintiffs’ Steering Committee and the third-party

vendor. Ms. Williams contends that isn’t good enough, that Biomet must




                                        5
produce the requested information and documents to her counsel rather than

simply point her to a bucket full of discovery.


      Ms. Williams might be right if this case wasn’t part of a multi-district

litigation docket. The Judicial Panel on Multidistrict Litigation created this

MDL docket because it would “promote the just and efficient conduct of” the

constituent cases. See 28 U.S.C. § 1407(a). Among the ways in which an MDL

docket can further that statutory goal is by reducing the need for each

individual plaintiff to retain expert witnesses, by reducing the need for expert

witnesses and corporate officers to give depositions in each of hundreds or

thousands of cases, and by reducing the burden of discovery on a defendant

facing thousands of claims.


      Court orders, including a transferee court’s case management orders,

can limit the scope of discovery. Fed. R. Civ. P. 26(b)(1). Biomet produced

hundreds of thousands of documents in electronic form to Record Trak for the

Plaintiffs’ Steering Committee, which serves as a stand-in for each plaintiff for

purposes of receipt of discovery materials. The files are readily searchable. Ms.

Williams says she shouldn’t have to conduct that search (which carries a cost

as well as a risk that her search would miss documents pertinent to her case)

because the rules of procedure place that burden on Biomet. If she’s right, a

defendant in a mass tort MDL would have to search through the same

electronic files thousands of times to narrow the pile of files down to those

relating to a given plaintiff. Or Ms. Williams must conduct the search, but only



                                        6
once. Ms. Williams’s argument would defeat one of the main efficiencies of the

MDL process.


      Biomet has already produced the general documents and information

that Ms. Williams wants. Principles of proportionality favor each plaintiff

conducting a single, more specific search, as opposed to Biomet conducting

hundreds or thousands of more specific searches. The analysis might differ if

the materials weren’t readily searchable, but I don’t understand Ms. Williams

to disagree as to whether she could conduct a search of the electronic files. I

will deny Ms. Williams’s motion to compel to the extent she asks that Biomet

be ordered to identify responsive material that it already produced to the

steering committee, either directly or through third-party vendor Record Trak.



                                       C.
      The non-case-specific discovery period closed in December 2015.

Everyone agrees that Ms. Williams could seek discovery specific to her case,

and can conduct much of that discovery while the case is housed in this MDL

docket. Biomet objected to some of Ms. Williams’s interrogatories and requests

for production on the ground that they seek information not specific to Ms.

Williams’s claims, and I agree with Biomet as to those objections.


      Biomet objected to interrogatories 2, 3, 4, 5, 6, 12, 21 and 22 as

premature and calling for legal conclusions. I can’t identify any demand for

legal conclusions that would make any of these interrogatories improper. The

prematurity argument seems to be based on the proposition that Biomet must
                                       7
complete its own discovery before it can respond to Ms. Williams’s discovery

requests. Biomet’s position has no basis in the law, see, e.g., Remy, Inc. v.

Tecnomatic, S.P.A., No. 1:11-cv-00991-SEB, 2013 WL 118334, at *1 (S.D. Ind.

Mar. 21, 2013), and some of the interrogatories illustrate why this must be so.

For example, Interrogatory 21 asks Biomet to state in detail the factual basis

for its affirmative defenses. Biomet raised 43 affirmative defenses, including res

judicata and state-of-the-art. Given the requirements of Rule 11, Biomet must

be aware of some factual basis for those assertions; that it might learn more as

the case goes on is no reason not to disclose what it knows now.


       For these reasons, I grant the motion to compel insofar as it is directed to

what Biomet views as premature discovery. Ms. Williams asks for an award of

sanctions for Biomet’s unsupported opposition and, if those objections are

viewed independently from everything else involved in the motion to compel,

her position is strong. But the motion to compel also encompasses Ms.

Williams’s position that Biomet must re-acquire discovery materials it already

turned over to a third-party vendor for the benefit of all plaintiffs, and bundle it

up again specifically for her. To the extent it matters, most of the relief

requested     in    this   motion   to   compel      relates   to   that    position.     These

circumstances       make    an   award    of       expenses    unjust.     Fed.   R.    Civ.   P.

37(a)(5)(A)(iii).




                                               8
        Based on this reasoning, I GRANT IN PART and DENY IN PART the

motion to compel [doc. 56] and DENY the request for sanctions. Specific rulings

are attached as an exhibit to this order.


        SO ORDERED this 15th day of November 2019


                                              /s/ Robert L. Miller, Jr.
                                             Judge, United States District Court


           Plaintiff Discovery        Biomet Objection       Ruling on Motion to
           Request                                           Compel
Int 2      Do you contend that        Premature; calls for   Motion to compel
           Plaintiff’s Orthopedic     a legal conclusion.    granted
           Treating Physician(s)      Will supplement.
           failed to follow any
           warnings you provided
           in connection with the
           Biomet Hip System
           (identified in the
           definition of BIOMET
           HIP SYSTEM 7(a)-(g)
           above)?
Int 3      Do you contend that        Premature; calls for   Motion to compel
           Plaintiff’s Orthopedic     a legal conclusion.    granted
           Treating Physician(s)      Will supplement.
           was negligent in
           advising Plaintiff about
           the risk of the Biomet
           Hip System? If so,
           please identify the date
           of the negligent act and
           the basis for
           Defendants’ belief that
           there was negligence.
Int 4      If your answer to the      Premature; calls for   Motion to compel
           previous Interrogatory     a legal conclusion.    granted
           is in the affirmative,     Will supplement.
           state what Plaintiff’s
           Orthopedic Treating
           Physician(s) should

                                         9
        have told Plaintiff
        regarding the risks of
        the Biomet Hip System,
        including the date(s)
        when these discussions
        should have occurred.
Int 5   Do you contend that            Premature; calls for   Motion to compel
        Plaintiff’s Orthopedic         a legal conclusion.    granted
        Treating Physician(s)          Will supplement.
        was negligent in
        implanting the Biomet
        Hip System into
        Plaintiff? If so, please
        identify the date of the
        negligent act and the
        basis for Biomet’s belief
        that there was
        negligence.
Int 7   Do you contend Plaintiff       Premature; calls for   Motion to compel
        was not a suitable             a legal conclusion.    granted
        candidate for receiving        Will supplement.
        the Biomet Hip System?
Int 8   For each component of          Cumulative,            Motion to compel
        Plaintiff’s Biomet Hip         duplicative            denied. Information
        System identified by                                  sought is
        Plaintiff in response to                              duplicative
        Section II of the Plaintiff
        Fact Sheet (hereinafter
        “PFS”) submitted by
        Plaintiff, please provide
        the following:
        (a) The date(s) on which
        Plaintiff’s Device and
        any components thereto
        were manufactured
        (including date for each
        Device or component
        identified);
        (b) Identify the facility(s)
        at which Plaintiff’s
        Device and any
        components thereto
        were manufactured
        (indicating
        location/address for

                                         10
         each Device or
         component identified);
         (c) Identify the date of
         shipment of Plaintiff’s
         Device from you;
         (d) Identify the entity
         that delivered Plaintiff’s
         Device from you to the
         Purchaser;
         (e) Identify the complete
         chain of custody, all
         parties, of the device
         from you to the
         healthcare provider;
         (f) Identify by name and
         address the person or
         entity to whom the
         Device was sold;
         (g) Produce the Device
         History Record for the
         Device that was
         implanted in plaintiff.
Int 9    For each component of        Cumulative,             Motion to compel
         Plaintiff’s Biomet Hip       duplicative             denied. Apart from
         System identified by         But Plaintiff’s         case file number
         Plaintiff as having been     complaint file          provided,
         implanted, please            number is 0380992.      information sought
         provide the following:                               is duplicative
         (a) Produce a copy of
         the complaint file(s),
         including medical
         records, if any, for the
         Plaintiff;
         (b) Provide the
         complaint file
         number(s) that would
         permit Plaintiff to
         identify his complaint
         file, if any, in the
         general document
         production.
Int 10   Provide the name and         “Sales representative   Motion to compel
         business address of the      company” is vague       denied. Information
         sales representative         and ambiguous.          sought is
         company that received        Cumulative,             duplicative.

                                        11
         the Biomet Hip System       duplicative
         from You that was
         implanted in Plaintiff.
Int 11   Provide the name and        Cumulative,            Motion to compel
         business address of the     duplicative.           denied. Information
         sales representative(s)                            sought is
         present at the surgical                            duplicative.
         facility at the time
         Plaintiff’s Biomet Hip
         System (or any
         component part) was
         implanted and at the
         time Plaintiff’s Biomet
         Hip System (or any
         component part) was
         explanted.
Int 12   [Do] Defendants             Premature; calls for   Motion to compel
         contend that any party      a legal conclusion.    granted.
         or non-party caused or      Will supplement.
         contributed to cause
         Plaintiff’s claimed
         injuries in this matter?
         If so, please state the
         following:
         (a) The identifies of
         each such party or non-
         party;
         (b) The nature of any
         such action or omission
         of each such party or
         non-party that caused
         or contributed to cause
         the damages alleged in
         Plaintiff’s Petition; and
         (c) The date of each
         such act or occurrence.
Int 13   For each “Dear Doctor”      Cumulative,            Motion to compel
         or “Dear Health Care        duplicative.           denied. Information
         Provider” letter that you                          sought is
         contend was sent to                                duplicative.
         Plaintiff’s Physician(s),
         please:
         (a) Identify the letter
         sent;
         (b) State the date that

                                       12
         each letter was sent to
         Plaintiff’s Health Care
         Provider;
         (c) State the person to
         whom each letter was
         sent;
         (d) State the address
         where it was sent; and
         (e) Identify the database
         or documents that
         demonstrate these
         facts.
Int 14   Please state whether        Overbroad             Motion to compel
         Plaintiff’s Physician(s)    Not reasonably        overruled in light of
         were ever invited to        limited in scope or   promise of search.
         attend and/or did in        time frame.
         fact attend any             Seeks information
         Defendants’ sponsored       about other
         conferences or events. If   products.
         you answer is “yes,”        More convenient and
         please state the            less burdensome to
         following:                  obtain Plaintiff’s
         (a) The identity of the     medical providers.
         health care provider
         attendee;                   But Biomet will
         (b) The title, location     conduct a
         and date of the             reasonable search
         conference or event         and produce
         attended;                   responsive
         (c) The specific topic of   documents.
         the conference or event;
         (d) All speakers at the
         conference or event
         attended by the health
         care provider; and
         (e) Please state the
         agenda for the
         conference or program.
Int 15   Has Plaintiff’s             Overbroad             Motion to compel
         Physician(s) ever           Not reasonably        overruled in light of
         contacted you to            limited in scope or   conducting a
         request information         time frame.           search.
         concerning the Biomet       Seeks information
         Hip System, its             about other
         indications, its benefits   products.

                                       13
         and/or its risks? If you
         answer is “yes,” please    But Biomet
         provide the following      conducted a
         information:               reasonable search
         (a) The identity of the    and found nothing.
         health care provider;
         (b) The date(s) you were
         contacted;
         (c) The method of
         contact (i.e. telephone,
         e-mail, correspondence,
         etc.);
         (d) Identify the
         person(s) that
         responded to the health
         care provider’s inquiry,
         including their name,
         address, telephone
         number, whether
         currently employed by
         Defendants, job title
         and dates of
         employment; and
         (e) State the sum and
         substance of the
         inquiry and the
         response.
Int 16   Have you been              Overbroad             Motion to compel
         contacted by Plaintiff,    Not reasonably        denied in light of
         any of his physicians,     limited in scope or   search already
         or anyone on behalf of     time frame.           conducted.
         Plaintiff concerning       Seeks information
         Plaintiff, other than      about other
         Plaintiff’s counsel? If    products.
         your answer is “yes,”      More convenient and
         please provide the         less burdensome to
         following:                 obtain Plaintiff’s
         (a) State the name of      medical providers.
         the person(s) who
         contacted you;             But Biomet
         (b) State the person(s)    conducted a
         who were contacted         reasonable search
         including their name,      and found nothing
         address and telephone      not already
         number; and                produced.

                                      14
         (c) State the sum and
         substance of the
         communications.
Int 17   Do any MedWatch              Cumulative,    Motion to compel
         form(s) refer or relate to   duplicative.   denied. Information
         Plaintiff? If your answer                   sought is
         is “yes,” please provide                    duplicative.
         the following:
         (a) State the name of
         the person(s) who
         created the form,
         including their name,
         address,
         telephone number and
         job title if employed by
         Defendants;
         (b) State the date the
         form(s) was completed;
         and
         (c) State the sum and
         substance of the
         information contained
         in the form(s).
Int 18   For any and all              Cumulative,    Motion to compel
         MedWatch form(s)             duplicative.   denied. Information
         identified in the                           sought is
         previous Interrogatory,                     duplicative.
         did you create any
         back-up documentation
         and/or conduct any
         evaluations concerning
         Plaintiff? If your answer
         is “yes,” please provide
         the following:
         (a) State the name of
         the person(s) who
         created the back-up
         documentation and/or
         conducted the
         evaluations, including
         their name, address,
         telephone number and
         job title if employed by
         Defendants;
         (b) State the date the

                                        15
         back-up documentation
         was created and/or
         evaluations were
         conducted; and
         (c) State the sum and
         substance of the
         information contained
         in the back-up
         documentation and/or
         results of the
         evaluations.
Int 20   Identify and state in         Vague and                Motion to compel
         detail the substance of       ambiguous.               denied. Information
         all information obtained      Equally accessible to    equally available to
         by the Defendants             plaintiff as to Biomet   plaintiff.
         regarding Plaintiff           through Record
         and/or any member of          Trak.
         Plaintiff’s immediate
         family including, but
         not limited to the
         following:
         (a) All medical records,
         laboratory results, any
         medical evidence in
         Defendants’ possession
         relating to the Plaintiff;
         (b) Any surveillance
         documents, data,
         videotapes or
         information;
         (c) Any information
         relating to Plaintiff’s
         employment or the
         employment of his
         spouse or immediate
         family;
         (d) Statements,
         interviews, discussions
         or communications
         with Plaintiff, Plaintiff’s
         family, Plaintiff’s
         employers or work
         colleagues or any of
         Plaintiff’s friends;
         (e) Statements,

                                         16
         interviews, discussions
         or communications
         with Plaintiff’s
         Physician(s) or any
         attorney representing
         Plaintiff’s treating
         Physician(s).
Int 21   Identify every               Premature; calls for   Motion to compel
         affirmative defense that     a legal conclusion.    granted.
         Defendants are               Will supplement.
         asserting in this
         specific case, and state
         in detail the factual
         basis for asserting the
         defense.
Int 22   Identify any potential       Premature; calls for   Motion to compel
         parties to this lawsuit      a legal conclusion.    granted.
         and state in detail the      Will supplement.
         factual basis for your
         belief that this entity is
         an appropriate party.

RFP 3    Produce a copy of all     Overly broad,             Motion to compel
         written documents and     unduly burdensome,        denied. Information
         materials provided by     and not reasonably        sought is, to the
         Biomet to PLAINTIFF’s     limited in scope or       extent it relates to
         treating orthopedic       time frame.               Ms. Williams and
         physician.                Seeks documents           her device,
                                   about other               duplicative.
                                   products.
                                   Cumulative and
                                   duplicative.
RFP 4    Produce all written       Overly broad,             Motion to compel
         documents and             unduly burdensome,        denied. Information
         materials Biomet, sales and not reasonably          sought is, to the
         representatives, or sales limited in scope or       extent it relates to
         companies provided to     time frame.               Ms. Williams and
         PLAINTIFF’S orthopedic Seeks documents              her device,
         surgeon concerning the about other                  duplicative.
         BIOMET HIP SYSTEM.        products.
                                   Seeks documents
                                   not in Biomet’s
                                   possession.
                                   Cumulative and
                                   duplicative.

                                        17
RFP 5   Produce each “Dear           Cumulative,           Motion to compel
        Doctor” or “Dear Health      duplicative.          denied. Information
        Care Provider” letter                              sought is
        that you contend was                               duplicative.
        sent to Plaintiff’s Health
        Care Provider(s). In
        addition, produce the
        database or documents
        that demonstrate that
        the letter(s) were sent.
RFP 6   Produce any and all          Overbroad             Motion to compel
        documents relating to        Not reasonably        overruled in light of
        whether PLAINTIFF’S          limited in scope or   promise of search.
        Orthopedic Health Care       time frame.
        Provider(s) were ever        Seeks information
        invited to attend and/or     about other
        did in fact attend any       products.
        Defendants’ sponsored        More convenient and
        conferences or events;       less burdensome to
        the title; location and      obtain Plaintiff’s
        date of the conferences      medical providers.
        or events attended; the
        topic of the conferences     But Biomet will
        or events; all speakers      conduct a
        at the conference or         reasonable search
        events; and the              and produce
        agenda/brochure for          responsive
        the conference or            documents.
        events.                      Corresponds to
                                     Interrogatory 14.
RFP 7   Produce any and all          Overbroad             Motion to compel
        documents related to         Not reasonably        overruled in light of
        whether PLAINTIFF’S          limited in scope or   promise of search.
        Physician(s) ever            time frame.
        contacted YOU to             Seeks information
        request information          about other
        concerning the BIOMET        products.
        HIP SYSTEM, its              More convenient and
        indications, its effects     less burdensome to
        and/or its risks.            obtain Plaintiff’s
                                     medical providers.

                                     But Biomet will
                                     conduct a
                                     reasonable search

                                       18
                                     and produce
                                     responsive
                                     documents.
                                     Corresponds to
                                     Interrogatory 15.
RFP 8    Produce a copy of any       Cumulative,              Motion to compel
         MedWatch form that          duplicative.             overruled.
         refers or relates to                                 Information sought
         PLAINTIFF, including                                 is duplicative.
         backup documentation
         concerning PLAINTIFF
         and any evaluation
         YOU did concerning the
         PLAINTIFF.
RFP 12   For each component of       Cumulative,              Motion to compel
         PLAINTIFF’S BIOMET          duplicative.             overruled.
         HIP SYSTEM identified                                Information sought
         in Interrogatory No. 8,                              is duplicative.
         produce a copy of the
         complaint file(s) for the
         PLAINTIFF. For each
         component of the
         PLAINTIFF’S BIOMET
         HIP SYSTEM, provide
         the Device History
         Record.
RFP 13   Produce all documents       Vague and                Motion to compel
         containing information      ambiguous.               denied. Information
         obtained by the             Equally accessible to    equally available to
         Defendants regarding        plaintiff as to Biomet   plaintiff.
         PLAINTIFF and/or any        through Record
         member of PLAINTIFF’S       Trak.
         immediate family
         including, but not          But Biomet has no
         limited to the following:   documents
         (a) All medical records,    responsive to
         laboratory results,         subparts b, c, d, e,
         information or any          g, and h.
         medical evidence in
         Defendants’ possession
         relating to the
         PLAINTIFF;
         (b) Any surveillance
         documents, data,
         videotapes or

                                       19
         information;
         (c) Any information
         relating to PLAINTIFF’s
         employment or the
         employment of his
         spouse or immediate
         family;
         (d) Statements,
         interviews, discussions
         or communications
         with PLAINTIFF,
         PLAINTIFF’S family,
         PLAINTIFF’S employers
         or work colleagues or
         any of PLAINTIFF’S
         friends;
         (e) Statements,
         interviews, discussions
         or communications
         with PLAINTIFF’S
         Physician(s);
         (f) All written
         documents that relate
         to, identify, and/or
         discuss PLAINTIFF;
         (g) All documents
         relating to the
         PLAINTIFF’S financial
         records in the
         possession of
         Defendants, their
         experts or agents;
         (h) All documents
         obtained via social
         media websites,
         including, but not
         limited to, Facebook,
         Twitter, Instagram, any
         dating/match-making
         websites, as well as any
         website providing free
         or paid background
         checks.
RFP 14   Produce any document       Cumulative,    Motion to compel
         reflecting any actual      duplicative.   denied. Information

                                      20
         communication                                        sought is
         between YOU and                                      duplicative.
         PLAINTIFF’S
         Physician(s) concerning
         the risks and benefits
         associated with the
         BIOMET HIP SYSTEM.
RFP 16   Produce any document       Overly broad,             Motion to compel
         sent to or received from   unduly burdensome.        denied. Request is
         any of PLAINTIFF’S         Vague and                 overbroad.
         physician(s).              ambiguous.
                                    Not reasonably
                                    limited in scope of
                                    time frame and
                                    seeks documents
                                    about other
                                    products.
                                    Seeks documents in
                                    possession of others.
RFP 20   Produce documents          Overly broad,             Motion to compel
         sufficient to identify     unduly burdensome.        denied as
         each of your sales         Vague and                 duplicative to the
         representatives or the     ambiguous as to           extent it addresses
         like who sold the          “custodial file,” “call   case-specific
         BIOMET HIP SYSTEM          notes/sheets,” “IMS       information.
         in PLAINTIFF’S home        data,” “customer
         state, including also      notes,” “weekly sales
         their sales territory and notes,” “customer
         related dates of           belief notes,”
         promotion. For each        “tracking notes,”
         sales representative,      “Defendant’s
         produce a copy of the      message boards,”
         following: (a) their       and “video files.”
         custodial file; (b)        Not reasonably
         personnel file; (c) call   limited in scope or
         notes/sheets; (d) IMS      time frame and
         data; (e) customer         seeks documents
         notes; (f) weekly sales    about other
         notes; (g) customer        products.
         belief notes; (h) tracking Seeks documents in
         notes; (i) postings on     others’ possession.
         Defendant’s message
         boards; and/or (j) video But other discovery
         files.                     identifies distributor
                                    representative

                                       21
                                    company and sales
                                    representative
                                    involved plaintiff’s
                                    device
RFP 21   Produce documents          Overly broad,             Motion to compel
         sufficient to identify any unduly burdensome.        denied as
         third-party sales          Vague and                 duplicative to the
         representatives or the     ambiguous as to           extent it addresses
         like (both natural         “custodial file,” “call   case-specific
         persons and entities)      notes/sheets,” “IMS       information.
         who or which sold the      data,” “customer
         BIOMET HIP SYSTEM          notes,” “weekly sales
         in PLAINTIFF’S home        notes,” “customer
         state, including also      belief notes,”
         their sales territory and “tracking notes,”
         related dates of           “Defendant’s
         promotion. For each        message boards,”
         sales representative,      and “video files.”
         produce a copy of the      Not reasonably
         following: (a) their       limited in scope or
         custodial file, (b)        time frame and
         personnel file; (c) call   seeks documents
         notes/sheets; (d) IMS      about other
         data; (e) customer         products.
         notes; (f) weekly sales    Seeks documents in
         notes; (g) customer        others’ possession.
         belief notes; (h) field or
         ride-along reports; (i)    But other discovery
         surgical observation       identifies distributor
         reports; (j) Medical       representative
         Device Reports and/or      company and sales
         medical device reports     representative
         and/or (k) tracking        involved plaintiff’s
         notes.                     device
RFP 22   Produce all documents      Overly broad,             Motion to compel
         that relate to or reflect  unduly burdensome.        denied. Request
         tangible things or other Unreasonably                seeks non-case
         materials ever provided disproportionate.            specific information
         by Defendant to            Not reasonably            and information
         physicians or              limited in scope or       equally available to
         pharmacies to promote time frame and                 plaintiff at same
         the BIOMET HIP             seeks documents           cost as Biomet.
         SYSTEM in                  about other
         PLAINTIFF’S home           products.
         state, including but not Cumulative,

                                       22
         limited to notepads,        duplicative.
         calendars, office
         supplies, meals,            Biomet refers
         promotional materials,      plaintiff to
         financial contributions,    searchable Record
         product descriptions,       Trak materials.
         product literature,
         books regarding the
         BIOMET HIP SYSTEM
         and other such
         promotional materials.
RFP 23   Produce all documents       Overly broad,         Motion to compel
         that relate to or reflect   unduly burdensome.    denied. Request
         training materials for      Unreasonably          seeks non-case
         the training of sales       disproportionate.     specific information
         representatives,            Not reasonably        and information
         distributors or the like    limited in scope or   equally available to
         employed by Defendant       time frame and        plaintiff at same
         or third parties in         seeks documents       cost as Biomet.
         PLAINTIFF’S home state      about other
         to promote the BIOMET       products.
         HIP SYSTEM, including       Cumulative,
         but not limited to          duplicative.
         instructions,
         memorandum,                 Biomet refers
         PowerPoints, emails,        plaintiff to
         newsletters, films,         searchable Record
         scripts, questions and      Trak materials.
         answers, alerts, role
         plays, videos, voice mail
         blasts, webcasts,
         pictures, scientific or
         medical information or
         other materials or
         information.
RFP 24   All contracts with third    Overly broad,         Motion to compel
         parties in connection       unduly burdensome.    denied. Request
         with failed and/or          Unreasonably          seeks non-case
         returned BIOMET HIP         disproportionate.     specific information
         SYSTEM from                 Not reasonably        and information
         PLAINTIFF’S medical         limited in scope or   equally available to
         providers for storage,      time frame and        plaintiff at same
         research, examination,      seeks documents       cost as Biomet.
         inspection and/or           about other
         testing.                    products.

                                       23
                                     Cumulative,
                                     duplicative.

                                     Biomet refers
                                     plaintiff to
                                     searchable Record
                                     Trak materials.
RFP 27   Produce all documents       Vague and                Motion to compel
         that relate to any          ambiguous as to          denied because
         proposed or instituted      “proposed or             Biomet has
         collection, retrieval or    instituted collection,   produced what it
         storage by you (or any      retrieval or storage.”   has.
         one acting on your          Seeks documents in
         behalf) from PLAINTIFF      third parties’
         physicians, hospitals,      possession.
         sales representatives, or
         device suppliers of any     Biomet refers
         BIOMET HIP SYSTEM           plaintiff documents
         which had already been      already produced,
         implanted in                which include all
         PLAINTIFF.                  responsive
                                     documents.
RFP 28   Produce all documents       Vague and                Motion to compel
         that relate to any          ambiguous as to          denied because
         proposed or instituted      “proposed or             Biomet has
         tests, analysis,            instituted tests,        produced what it
         evaluations or              analysis, evaluations    has.
         investigations or           or investigations.”
         PLAINTIFF’S explanted
         or withdrawn BIOMET         Biomet refers
         HIP SYSTEM which            plaintiff documents
         were returned to, or        already produced,
         collected by, you.          which include all
                                     responsive
                                     documents.




                                       24
